DETAILED ACTION
This is the first office action regarding application number 16/442,442, filed June 14, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 15, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201611157425.9 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
 Page 46 of the specification states "As shown in FIG. 3(a), in this embodiment, the base station 17", Fig 3(a) does not show item 17. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 3(a) Items 39 and 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 1710 and 5300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim2-3, 10, 14, 17, and 20 objected to because of the following informalities: 
Regarding claim 2, claim 2 recites “determining, by the mobile station, quality of a signal”, claim 2 is dependent on claim 1 and the limitation should be changed to “the quality of the signal” in order to avoid any antecedent basis issues.
The term "abnormal" in claim 3 is a relative term which may render the claim indefinite.  The term "abnormal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does make mention of an “incorrect” attitude, it is recommended that “abnormal” be replaced with “incorrect”.
Regarding claim 10, claim 10 recites “determining, by the mobile station, quality of a signal”, claim 10 is dependent on claim 1 and the limitation should be changed to “the quality of the signal” in order to avoid any antecedent basis issues.
Regarding claim 14, claim 14 recites “a stationary state”, claim 14 is dependent on claims 13, 11, and 1, and the limitation should be changed to “the stationary state” in order to avoid any antecedent basis issues.
Regarding claim 17, claim 17 recites the limitations “a working region … a first antenna … a satellite signal … a first indication module”, claim 17 is dependent on claim 1 and the limitations should be changed to “the working region …  the first antenna … the satellite signal … the first indication module” in order to avoid any antecedent basis issues.
Regarding claim 20, claim 20 recites “a mobile station”, claim 20 is dependent on claims 1 and 17 and the limitation should be changed to “the mobile station” in order to avoid any antecedent basis issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-17 and 20 recite improper antecedent basis, specifically the limitation "an automatic working system", this limitation is initially stated in claim 1, and all other claims depend on this limitation, the language should be changed to "the automatic working system" in all dependent claims, unless the claim is reciting a different automatic working system than the system recited in claim 1.
Regarding claim 6, claim 6 states “determining, by the mobile station according to an output value of the second contact sensor, whether the attitude of holding the handle portion by the user is correct”, the claim is indefinite because it is not defined in either the spec or the claim how the output of the contact sensor is determining if the attitude is correct. For examination purposes the claim is being interpreted to read as if the attitude sensor is being checked while the contact sensor is registering a contact. Such as “determining, by the mobile 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20 appears to depend on claim 17, but claim 20 is an independent apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, claim 1 is an method claim comprising a state detection method for an automatic working system. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining, by the mobile station, quality of a signal received by the first antenna and determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining, by the mobile station, quality of a signal received by the first antenna and determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. mobile station and indication module). That is, other than reciting “determining, by the mobile station” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining, by the mobile station” language, “determining, by the mobile station, quality of a signal received by the first antenna and determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna” in the context of this claim encompasses the user manually examining a signal, determining a quality aspect, and choosing an indication method. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a mobile station, an indication module. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “determining, by the mobile station” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-20
Under Step 1:
determining … the quality of a signal” (Claim 2), “indicating by using the first indication module” (Claim 3), “determines according to an ouput value” and “indicating, by using the first indication module” (Claim 4), “indicating, by the mobile station ” (Claim 5), “determining, by the mobile station according to an output” (Claim 6), “indicating, by the mobile station” (Claim 7), “determining a display manner, determining a vibration manner, determining voice content, determining content sent” (Claim 8), “a base station configured to send differential information” and “determining that the any position is suitable” (Claim 9), “marking, by the mobile station according to the quality of the signal … map information” (Claim 10),  “determining, by the mobile station, a working state” (Claim 11), “sending the working state” (Claim 12), “receiving … a satellite signal” “acquiring … a differential signal” and “determining … the base station is moved” (Claim 13), “calculating … a calculated position” “determining … a stationary state” “determining whether the calculated position … is consistent” and “determining the base station is moved” (Claim 14), “indicating … quality of a signal” (Claim 15), “indicate … base station has moved” (Claim 16) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-20 depend on claim 1 and recite the limitations of “determining … the quality of a signal” (Claim 2), “indicating by using the first indication module” (Claim 3), “determines according to an ouput value” and “indicating, by using the first indication module” (Claim 4), “indicating, by the mobile station ” (Claim 5), “determining, by the mobile station according to an output” (Claim 6), “indicating, by the mobile station” (Claim 7), “determining a display manner, determining a vibration manner, determining voice content, determining content sent” “a base station configured to send differential information” and “determining that the any position is suitable” (Claim 9), “marking, by the mobile station according to the quality of the signal … map information” (Claim 10),  “determining, by the mobile station, a working state” (Claim 11), “sending the working state” (Claim 12), “receiving … a satellite signal” “acquiring … a differential signal” and “determining … the base station is moved” (Claim 13), “calculating … a calculated position” “determining … a stationary state” “determining whether the calculated position … is consistent” and “determining the base station is moved” (Claim 14), “indicating … quality of a signal” (Claim 15), “indicate … base station has moved” (Claim 16), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, although the claims recite additional elements in the form of sensors, a handle, a battery, and a base station, none of these elements integrate the abstract idea into a practical application. 
Under Step 2B:
Step 2B, the claims 2-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 15-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 15-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709).


	

Regarding claim 1, Balutis teaches a state detection method for an automatic working system
an automatic working system including (Paragraph [0004], "In some implementations of this disclosure, a robot lawnmower system includes: a plurality of beacons positioned with respect to an area to be mowed; a robot lawnmower comprising:", here the automatic working system is a robotic lawnmower system)
a mobile station configured to determine position information of one or more positions inside or outside a working region of a self-moving device (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the mobile station is interpreted to be the robotic lawnmower)
the mobile station including a first antenna configured to receive a satellite signal (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
and a first indication module (Paragraph [0025], "via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116", here the operator feedback unit is interpreted to be an indication module)
determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system may determine from a variety of indication manners an indication to send to the operator)
Balutis does not teach determining the quality of a signal received by the antenna.
Carter teaches techniques for locating movable objects using global satellite navigation systems
wherein the state detection method including determining, by the mobile station, quality of a signal received by the first antenna (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining that the quality of the signals received)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the signal quality determination method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”
Regarding claim 2, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis does not teach determining quality or parameters of received satellite signals, Carter further teaches
wherein the determining, by the mobile station, quality of a signal received by the first antenna includes: determining, by the mobile station according to a parameter of a satellite signal received by the first antenna (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining the quality of a signal according to parameters of the signals)
where the parameter of the satellite signal includes a quantity of satellite signals (Paragraph [0075], "the acquired signal starting from the code used by the first satellite in the ranked list, proceed down the list, and stop after obtaining good-quality signals from the minimum number of satellites needed for position", here the system is determining according to the number of signals)
and a signal to noise ratio of each satellite signal (Paragraph [0069], " Although position can be determined based on signals from as few as four GNSS satellites (assuming the mobile clock is not synchronized to the satellite clocks) and as few as three GNSS satellites (assuming the mobile clock is sufficiently synchronized to the satellite clocks), the set can include more than three or four satellites to provide alternatives in case not all of the minimum number of satellites are visible from the mobile station or produce signals with high received SNR at the mobile station. ", here the SNR is a signal to noise ratio)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the signal quality and parameter determination method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 8, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the determining an indication manner of the first indication module includes: (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system is determining one of the appropriate feedback mechanisms to alert the operator)
determining a display manner of the first indication module (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator  …  a visual signal on a display”)
“As previously described, the robot lawnmower 10 may alert the operator via … a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”)
determining voice content of the first indication module or (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via … an audible signal through a speaker”, here an audible signal is interpreted to include voice content)
determining content sent to a terminal by using the first indication module (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502”, here the system is determining content to send to a terminal in the form of operator feedback unit)

Regarding claim 9, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the automatic working system further includes: a charging station (Paragraph [0020], "In some examples, the dock 12 includes a charging system for changing the power source 106 housed by the robot body 100.")
and a base station (Paragraph [0020], "The robot lawnmower 10 may be docked at a base station or dock 12.")
Balutis does not teach the base station is configured to send differential information to enable positioning of the mobile unit.
Carter teaches techniques for locating movable objects using global satellite navigation systems which are
"In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information; and the state detection method further includes: (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station)
when the mobile station determines that the quality of the signal on the first antenna satisfies a preset condition at any position (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal. The criteria for a good- quality signal may depend on many factors, such as performance of the mobile station's GNSS receiver, availability of external aiding information (e.g., up-to-date ionospheric models), desired or required level of precision for the position estimates, sources and nature of GNSS signal distortion (e.g., wideband versus narrow-band interference), etc.”, here the system is determining the quality of the satellite signal based on a number of potential preset conditions)
"For example, installation of the base station and its GNSS antenna generally positions the antenna such that the antenna has unobstructed lines of sight to all or almost all (e.g., four or more) GNSS satellites above the horizon.", here the installation position is being determined based on the unobstructed view to multiple satellites thus improving signal quality)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmission of differential information and positioning method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 10, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches 
wherein the mobile station is configured to create a map according to the satellite signal received by the first antenna (Paragraph [0051], "For example, when the robot lawnmower 10 starts collecting the mapping data at the location of the docking station 12, the robot lawnmower 10 uses the location system 152 to obtain the first geographic reference coordinates (e.g., latitude and longitude coordinates). Then, after the robot lawnmower 10 moves to another location in the area that is at least a certain distance from the docking station 12, the robot lawnmower 10 uses the location system 152 to obtain additional geographic reference coordinates. This process can be repeated to obtain any number of additional geographic reference coordinates. The robot lawnmower 10 sends the mapping data and the geographic reference coordinates to the mobile device 502.", here the mobile station is taking a series of positions and storing them in the memory as a virtual map of the work area)
marking, by the mobile station according to the quality of the signal received by the first antenna at any position, map information of the any position determined by the mobile station (Paragraph [0089], "The robot lawnmower 10 can identify places where position estimates from the localization system are less confident. The mapping system can suggest placing a beacon near these places of lower confidence. Suggested locations can also be based on the beacon location map by analyzing long gaps in distance between beacons or beacons that are only able to communicate with a couple beacons because of occlusions.", here the system is marking on a map areas with low signal quality with the beacons)
Balutis does not teach determining the quality of a signal received by a mobile antenna.
Carter teaches techniques for locating movable objects using global satellite navigation systems which include
 determining, by the mobile station, quality of a signal received by the first antenna, the method further includes: (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining that the quality of the signals received)

Regarding claim 11, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the mobile station further includes a communication module; and the state detection method further includes: (Paragraph [0020], "A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here the emitter/receiver is being interpreted as a communication module)
Balutis does not teach determining a working state of the communications module based on the state of a signal.
Carter teaches techniques for locating movable objects using global satellite navigation systems 
according to a state of a signal aquired by the communications module at a current position and/or time (Paragraph [0088], “A low-energy GNSS mobile system can implement an autonomous mode for use when a mobile station does not have contact with a base station. A mobile station may lose contact with a base station for a variety of reasons, for example, a temporary communication path blockage, a temporary base station outage, or the stations being out of range of communication”, here the system has determined that the signal is absent and there is no signal state)
determining a working state of a peer end in communication connection with the mobile station by using the communication module (Paragraph [0088], “A low-energy GNSS mobile system can implement an autonomous mode for use when a mobile station does not have contact with a base station. A mobile station may lose contact with a base station for a variety of reasons, for example, a temporary communication path blockage, a temporary base station outage, or the stations being out of range of communication”, here the system has determined that the peer end in communication is no longer working properly to send an updated location and is entering an autonomous mode)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determination of a working state of a peer in communication with the mobile system of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 12, Balutis and Carter teach the state detection method as discussed above in claim 11, Balutis further teaches
wherein the mobile station is connected to a terminal by using the communications module and the state detection method further includes: (Paragraph [0020], "A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here a terminal is interpreted to be the operator feedback unit)
"The operations can include: receiving tracking data from the robot lawnmower while the robot lawnmower is mowing the area; and displaying, on the map, a graphic overlay indicating progress of the robot lawnmower.", here the system is sending the current working state of the mower to the terminal display interface).




Regarding claim 17, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
a mobile station configured to move and work inside a working region defined on a map, wherein including: (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the mobile station is interpreted to be the robotic lawnmower)
a first antenna configured to receive a satellite signal (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
"via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116", here the operator feedback unit is interpreted to be an indication module)
a first memory, a first processor, and a computer program that is stored in the first memory and can be executed by the processor (Paragraph [0004], "one or more computer readable mediums storing instructions that, when executed by a system of one or more computing devices, cause the system to perform operations”, here the computer readable medium is interpreted to be a memory and the system is interpreted to be a processor)
where the first antenna is configured to acquire a the satellite signal (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver configured to acquire a signal)
and the first processor is configured to invoke and execute the computer program stored in the first memory (Paragraph [0004], "one or more computer readable mediums storing instructions that, when executed by a system of one or more computing devices, cause the system to perform operations”, here the computer readable medium is interpreted to be a memory and the system is interpreted to be a processor)
to control the first indication module to perform indication, thereby implementing the state detection method for an automatic working system according to claim 1 (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the operator feedback unit is interpreted to by an indication module).

Regarding claim 18, Balutis and Carter teach the state detection method as discussed above in claim 17, Balutis further teaches
an energy source module (Paragraph [0019], "The robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot lawnmower 10, including the drive system 400.", here the energy source module is interpreted to be a battery)
	a communication module (Paragraph [0020], "A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here the emitter/receiver is being interpreted as a communication module).

Regarding claim 19, Balutis and Carter teach the state detection method as discussed above in claim 18, Balutis further teaches
wherein the first indication module includes at least one of the following assemblies: an optical assembly, a vibration assembly, an accoustic assembly, and a communications assembly (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Liu (US 20100315288).

Regarding claim 3, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by using the first indication module that the attitude of the first antenna is abnormal (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an abnormal antenna position)
The combination of Balutis and Carter do not teach an antenna attitude sensor included in the system.
Liu teaches a tracking arrangement for a communications system on a mobile platform
wherein the mobile station further includes an attitude sensor disposed on the first antenna (Paragraph [0014], "An attitude reference sensor 36 can be used to provide azimuth and elevation data for the antenna assembly 12.")
and the state detection method further includes: when the mobile station determines, according to an output of the attitude sensor, that a current altitude of the first antenna is abnormal(Paragraph [0004], "An attitude control assembly is configured to estimate a misalignment of the antenna from at least the determined signal strength, an orientation of the antenna at a previous time, an estimated signal strength at the previous time, and an estimated change in the signal strength.", here the attitude control assembly is using the attitude sensor to estimate a misalignment of the antenna which is interpreted to be abnormal)
Balutis, Carter and Liu are all analogous as they are all generally related to mobile platforms and the tracking and antenna arrangements that they include.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include attitude sensor and detection system in Liu in the automatic working system  and techniques for locating mobile platforms of Balutis and Carter to improve the locational accuracy of the system and minimize the misalignment of the antenna (Liu, Paragraph [0005], “An attitude control element is configured to provide instructions to an antenna assembly as to adjust the orientation of the peak of the antenna pattern according to the estimated current misalignment of the antenna.”).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Bomber (US 20080024306).

Regarding claim 4, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by using the first indication module that the first antenna is blocked (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an antenna being blocked)
The combination of Balutis and Carter do not teach an antenna comprising a contact sensor for detecting an obstruction.
Bomber teaches a mobile system comprising an antenna 
wherein the mobile station further includes a first contact sensor disposed on a receiving surface of the first antenna (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”)
and the state detection method further includes: when the mobile station determines, according to an output value of the first contact sensor that the first antenna is blocked (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”, here the system is determining that there is an overhead obstruction that is blocking the antenna via the contact sensor)
Balutis, Carter and Bomber are all analogous are as they are all related generally to mobile systems comprising movable antennas.
“The mobile readpoint unit 106 may further include various safety features or elements … a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”).

Regarding claim 5, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by the mobile station using the first indication module, whether an attitude of holding the handle portion by the user is correct (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include whether an attitude is correct)
The combination of Balutis and Carter do not teach a mobile station where there is a handle portion configured to assist in adjusting the antenna.
Bomber teaches a mobile system comprising an antenna
"In one embodiment, as illustrated in FIG. 6, a curved handle 602 attached to the extendable antenna tower 108 can be used to manually rotate the extendable antenna tower", here the system includes a curved handle that could be used to manually assist a user in adjusting and keeping an attitude)
Balutis, Carter and Bomber are all analogous are as they are all related generally to mobile systems comprising movable antennas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include antenna handle described in Bomber in the automatic working system and techniques for locating mobile platforms of Balutis and Carter to improve the handling and maneuverability of the use of the mobile system and improve the user experience (Bomber, Paragraph [0010], “The fixed antennas are mounted on the cart and can be up to 7 feet in length, which still causes problems with overall weight and maneuverability … Even with such unwieldy antennas, these carts still may have limited read ranges.”).

Claims 7, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Gilpatrick (US 20120260617).

Regarding claim 7, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
The robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot lawnmower 10, including the drive system 400.", here the energy source module is interpreted to be a battery)
Balutis does not explicitly teach reading or displaying the remaining power of the energy source module.
Gilpatrick teaches a charging station for a mobile work platform in the form of a lawnmower
indication, by the mobile station by using the first indication module, remaining power of the energy source module (Paragraph [0038], "Other information displayed may include the projected time remaining for charging, or the percentage of the battery of the lawn mower currently charged.")
Balutis, Carter, and Gilpatrick are all analogous are as they are all to do with mobile work systems including a mobile unit and a base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wireless charging and battery display technique in Bomber in the automatic working system and techniques for locating mobile platforms of Balutis and Carter to improve the safety and usability of the system (Gilpatrick, Paragraph [0003], “lawn mower typically relies upon an operator to plug in the lawn mower after use to charge the battery for the next use of the lawn mower… This process may be complicated by water or wet debris near the receiving port, such as moist grass clippings. The resulting assembly may include loose or dangling power cords during charging. Subsequent to charging, the process for cleaning up may require removal of the power cord from the lawn mower, winding and storing of the power cord.”).

Regarding claim 15, Balutis and Carter teach the state detection method as discussed above in claim 1, Balutis further teaches
the base station includes a second antenna configured to receive a satellite signal (Balutis, Paragraph [0006], “the docking station comprises a second GPS receiver”)
and the state detection method further includes: indicating quality of a signal received by the second antenna (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include the signal quality of the second antenna)
Balutis does not teach a base station configured to send differential information for positioning.
Carter teaches techniques for locating movable objects using global satellite navigation systems 
wherein the automatic working system further includes a base station configured to send differential information to the mobile station (here differential information is interpreted according to Page 24 of the specification as information that enables the mobile station to "In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station).
However neither Balutis nor Carter teach a charging station with a second indication module.
Gilpatrick teaches a charging station for a mobile work platform in the form of a lawnmower with 
a second indication module (Paragraph [0038], "In other contemplated embodiments, the display may be coupled to the charging station, elsewhere, or in combinations of locations.", here both the mobile platform itself and the charging station can be equipped with indication modules).
Balutis, Carter, and Gilpatrick are all analogous are as they are all to do with mobile work systems including a mobile unit and a base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wireless charging and battery display technique in “lawn mower typically relies upon an operator to plug in the lawn mower after use to charge the battery for the next use of the lawn mower… This process may be complicated by water or wet debris near the receiving port, such as moist grass clippings. The resulting assembly may include loose or dangling power cords during charging. Subsequent to charging, the process for cleaning up may require removal of the power cord from the lawn mower, winding and storing of the power cord.”).

Regarding claim 16, Balutis and Carter teach the state detection method as discussed above in claim 15, Balutis further teaches
wherein the state detection method further includes: when the base station determines that the base station is moved, indicate by using the second indication module, that the base station is moved (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system capable of indicating that the base station is moved by selecting from a variety of indication manners an indication to send to the operator).

Regarding claim 20, Balutis and Carter teach the state detection method as discussed above in claim 17, Balutis further teaches
“the docking station comprises a second GPS receiver”)
the second antenna configured to acquire the satellite signal (Paragraph [0006], “the docking station comprises a second GPS receiver”, here the second antenna in the form of a GPS receiver is interpreted to be capable of acquiring a satellite signal)
Balutis does not teach a base station configured to send differential information to enable positioning.
Carter teaches techniques for locating movable objects using global satellite navigation systems 
a base station configured to send differential information to a mobile station (here differential information is interpreted according to Page 24 of the specification as information that enables the mobile station to perform positioning) (Paragraph [0005], "In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station).
"The location system also comprises a base station, comprising: a base GNSS receiver configured to receive signals from a plurality of GNSS satellites; a base transceiver configured to communicate over the communication link comprising the frequency in the unlicensed radio frequency (RF) band; a non-transitory data store configured to store computer-executable instructions; and a hardware processor coupled to the non-transitory data store, wherein the computer-executable instructions, when executed by the hardware processor.", here the base station includes a non-transitory data store/second memory configured to store computer executable instructions/computer program and a processor).
However neither Balutis nor Carter teach a second indication module on the charging station.
Gilpatrick teaches a charging station for a mobile work platform in the form of a lawnmower with 
a second indication module (Paragraph [0038], "In other contemplated embodiments, the display may be coupled to the charging station, elsewhere, or in combinations of locations.", here both the mobile platform itself and the charging station can be equipped with indication modules).
to control the second indication module to perform indication thereby implementing the state detection method for an automatic working system (Paragraph [0038], "In contemplated embodiments, a lawn mower system includes a display. The indicia on the display may include information such as the status of charging. In some such embodiments, a display, such as a red light-emitting diode, may indicate whether the coils are properly aligned.", here the system is controlling the indica on the display/second indication module to display information).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661).

Regarding claim 13, Balutis and Carter teach the state detection method as discussed above in claim 11 Balutis further teaches 
receiving, by the mobile station, a satellite signal by using the first antenna (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
indicating by using the first indication module, that the base station is moved (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an antenna being blocked).

Carter teaches techniques for locating movable objects using global satellite navigation systems 
wherein the automatic working system further includes: a base station configured to send differential information to the mobile station (here differential information is interpreted according to Page 24 of the specification as information that enables the mobile station to perform positioning) (Paragraph [0005], "In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station).
acquiring, by the mobile station, a differential signal sent by the base station and (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station.", here the mobile station has acquired the signal from the base station to receive satellite information)

Dooley teaches a cleaning system including a mobile station and a base station and
determining, by the mobile station according to the state of the mobile station, the differential signal, and the satellite signal, that the base station is moved (Paragraph [0363], "One embodiment can include but is not limited where a station includes a position signal emitter that enables the robot to automatically learn the physical location of the station and/or allow the robot to automatically recalibrate the physical location of the station if the station is moved from its original point.", here the system is determining that the base station is moved according to the differential information from the base station)
Balutis, Carter, and Dooley are all analogous are as they are all to do with mobile work systems including a mobile unit and a base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the base station location determination system described in Dooley in the automatic working system and techniques for locating mobile platforms of Balutis and Carter to improve the efficiency of the system by allowing it to recalibrate the location of the docking station and develop optimized routes(Dooley, Paragraph [0127], “the docking station may include a secondary navigation beacon, which may be located on a front part of a top section of the docking station 110 to provide a directional signal for helping the robot locate, align with and/or drive into the docking station.”)(Paragraph [0363], “where the robot may or may not engage path planning techniques to develop optimized routes to one or more base stations… automatically recalibrate the physical location of the station if the station is moved from its original point.”).

Regarding claim 14, Balutis and Carter teach the state detection method as discussed above in claim 13, Balutis does not teach the mobile station includes a displacement sensor or determining whether the mobile station is in a stationary state. 
Carter teaches techniques for locating movable objects using global satellite navigation systems
wherein the mobile station further includes a first displacement sensor (Paragraph [0056], "One or more non-GNSS sensors (e.g., accelerometers, magnetometers, inertial measurement units (IMUs), gyroscopes, magnetic heading sensors, compasses, wheel rotation sensors, pedometers, gait sensors, optical sensors, VLF sensors, EAS sensors, RFID sensors, RF sensors, ultrasonic sensors, etc.)", here a plurality of the sensors listed by the system could be used as a displacement sensor)
calculating, by the mobile station, a calculated position of the mobile station at a current moment according to the differential signal and the satellite signal (Paragraph [0170], "In a 22nd aspect, the system of aspect 21, wherein the mobile station is configured to: acquire the navigation signal from the pseudolite; determine a pseudolite chip transition time associated with the navigation signal; and communicate, to the base station over the RF link, the pseudolite chip transition time. [0171] In a 23rd aspect, the system of aspect 22, wherein the base station is configured to determine the updated position of the mobile station based at least in part on the pseudolite chip transition time.", Here the system is receiving a differential signal from the psudeolite and using that to calculate its position at the current moment)
determining, by the mobile station according to an output value of the first displacement sensor, whether the mobile station is in a stationary state (Paragraph [0056], "One or more non-GNSS sensors (e.g., accelerometers, magnetometers, inertial measurement units (IMUs), gyroscopes, magnetic heading sensors, compasses, wheel rotation sensors, pedometers, gait sensors, optical sensors, VLF sensors, EAS sensors, RFID sensors, RF sensors, ultrasonic sensors, etc.) can be included in the mobile station and used by the position sensor at least partly to estimate position (e.g., via a dead reckoning algorithm).", here one or more of the available sensors such as IMU or wheel rotation sensors are capable of detecting if the mobile unit is in a stationary state)
if the mobile station is in a stationary state, determining whether the calculated position at the current moment is consistent with a calculated position at a previous moment (Paragraph [0063], "In some implementations, an inertial system may be reset and have its accumulated error cleared through adopting an estimated position by a non-GNSS sensor (e.g. an RF sensor for detecting short-range signals from a transmitter at a portal at a known location) or from the GNSS system as a new initial position. Accordingly, position drift errors in a dead reckoning estimate can be reduced so that the mobile station 160 continually has a reasonably accurate estimate of its position.", here the system is stopping at a known location to compare the inertial system measurement/calculated position at a previous moment with the GNSS system measurement/calculated position at the current moment therefore confirming its location at a stationary position)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include displacement sensor and determining a stationary state of the mobile unit of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Wakasugi (US 20170250465) and further in view of Liu (US 20100315288).

Regarding claim 6, Balutis and Carter teach the state detection method as discussed above in claim 5, the combination of Balutis and Carter do not teach a second contact sensor on a handle portion.
Wakasugi teaches a wireless communication module comprising an antenna mounted to a vehicle 
wherein the mobile station further includes a second contact sensor disposed at the handle portion (Paragraph [0030], "The antenna module is used as an antenna of a wireless device mounted on a vehicle. Preferably, the antenna module has a function of a contact sensor in addition to a function of the antenna. In a first embodiment and a second embodiment to be described below, an example of the antenna module having functions of the antenna and the contact sensor is described.", here the vehicle/mobile station includes a handle portion with an antenna and a contact sensor)
However Wakasugi does not teach an attitude sensor or determining if the attitude of an antenna is correct.
Liu teaches a tracking arrangement for a communications system on a mobile platform including an attitude sensor
and before indicating whether an attitude of holding the handle portion by the user is correct the method further includes determining, by the mobile station according to an output value of the second contact sensor whether the attitude of holding the handle portion by the user is correct (As discussed above regarding Statue 112b, for examination purposes the claim is being interpreted to read as if the attitude sensor is being checked while the contact sensor is registering a contact. Such as “determining, by the mobile station according to an output value of the attitude sensor, whether the attitude of the antenna is correct, when the handle is being held by a user”)( Paragraph [0004], "An attitude control assembly is configured to estimate a misalignment of the antenna from at least the determined signal strength, an orientation of the antenna at a previous time, an estimated signal strength at the previous time, and an estimated change in the signal strength.", here Liu is using the attitude sensor to estimate a misalignment of the antenna and determining if the attitude is correct).
Balutis, Carter, Wakasugi, and Liu are all analogous art as they are all generally related to antennas attached to mobile systems.
“The contact sensor constitutes another element in the entry system. The contact sensor detects whether or not a human body (including a portion of the human body or objects which are carried by or worn on the person, hereinafter, the same) approaches to or is in contact with the outside handle.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662 


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662